     Case 6:21-cv-00162-ADA-JCM Document 116-3 Filed 05/27/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                             WACO DIVISON

JENNILYN SALINAS, LINDSEY               §
NGUYEN, DEANNA LORRAINE, et             §
al.                                     §
                                        §
       Plaintiffs.                      §
                                        §
v.                                      §     CIVIL ACTION NO. 6:21-CV-162
                                        §
NANCY PELOSI, MITCH                     §
McCONNELL, CHUCK SCHUMER,               §
MARK ZUCKERBERG, et al.                 §
                                        §
       Defendants.                      §

                        ENTRY OF DEFAULT AGAINST
                           MARK ZUCKERBERG

       Whereas the First Amended Complaint was filed in this case on March 24,

2021; that the summons and complaint were duly served upon Defendant Mark

Zuckerberg, and no answer or other pleading has been filed by said defendant as

required by law;

       Therefore, upon request of the plaintiffs, default is hereby entered against

Defendant Mark Zuckerberg, as provided in Fed. R. Civ. P. 55(a).



                                             ___________________________
                                             U.S. DISTRICT CLERK
